Title: The Commissioners’ Accounts with Ferdinand Grand, 30 March – 30 June 1778
From: Adams, John
To: 


     
      
       30 March – 30 June 1778
      
     
     Compte Courrant des Etats unis, par Messeiurs Franklin Lee et Adams, chez F. Grand
    
     
      1778
      
      
      
      
      
      
      
      
      
      Debit
      Credit
     
     
      30 Mars Pour Solde du precedent Compte
      
      554143.
      18.
      
      
      
      
     
     
      30 Mars Payé a Mr. Dean Sur reçu
      
      4800.
      
      
      
      
      
     
     
      Avril ler. Traitte de Rew de Nantes du 23 fevrier
      
      600.
      
      
      
      
      
     
     
      Mandat de Mrs. Francklin et Adams du 9 Avril
      
      4800.
      
      
      
      
      
     
     
      Payé a Mr. Arthur Lee le 10 de ce Mois
      
      4800.
      
      
      
      
      
     
     
      Mandat de Mrs. Francklin et Lee du 10 Avril
      
      307.
      
      
      
      
      
     
     
      Acceptations de Mr. Francklin aux traittes de Mr. Hancock de York Town du 15 Avril
      
      200490.
      13.
      4.
      
      
      
     
     
      Acceptations de Mr. Franklin aux traittes de Hy. Laurens de York Town du 9 Avril
      
      3648.
      15.
      
      
      
      
     
     
      Mandat de Mr. Adams du 18 Avril, a N. Noel
      
      231.
       4.
      
      
      
      
     
     
      Mandat de Mrs. Francklin Lee et Adams du 21 avril
      
      720.
      
      
      
      
      
     
     
      Mandat de Mrs. Francklin Lee et Adams du 20 dit
      
      360.
      
      
      
      
      
     
     
      Acceptation de Mr. Dean a une traitte de Hy. Laurens de York Town du 6 9bre 1777 a 30 Jours de vue
      
      900.
      
      
      
      
      
     
     
      Acceptation de Mr. Francklin a une traitte de Hy. Laurens a 30 Jours de vue
      
      6873.
      
      
      
      
      
     
     
      Acceptation de Mrs. Francklin et Dean a une traitte de Hy. Laurens du 14 9bre a 30 Jours de vue
      
      1187.
      
      
      
      
      
     
     
      Traitte de Mrs. Francklin Lee et Dean du 15 Avril
      
      7200.
      
      
      
      
      
     
     
      Mandat de Mrs. Francklin Lee et Dean a Hartley du 18 Avril
      
      3600.
      
      
      
      
      
     
     
      Pour 34 Affuts de Canons faits a L’Orient
      
      6214.
       5.
      
      
      
      
     
     
      Acceptation de Mr. Francklin a une traitte de S. et Z. Delap de Bourdeaux du 25 Avril a un Jour 3e de.
      
      3836.
       1.
      9.
      
      
      
     
     
      Mandat de Mr. Franklin du 9 May
      
      1918.
      11.
      
      
      
      
     
     
     
      Mandat de Mrs. Francklin et Adams du 9 dit
      
      4800.
      
      
      
      
      
     
     
      Payé a Mr. Arthur Lee sur reçu du 11 May
      
      2400.
      
      
      
      
      
     
     
      Acceptation de Mr. Francklin a une traitte de J. Hancock du 14 7bre. 1777.
      
      3200.
      
      
      
      
      
     
     
      Acceptation de Mr. Francklin a une traitte de J. Hancock du 14 7bre. 1777.
      
      7393.
      
      
      
      
      
     
     
      Acceptation de Mr. Francklin a une traitte de T et A Dubeldmuls du 14 May
      
      566.
      
      
      
      
      
     
     
      Mandat de Mr. Francklin du 26 May a Gornuin
      
      2418.
      
      
      
      
      
     
     
      Mandat de Mrs. Lee et Adams du 29 May
      360
      }
      
      720.
      
      
      
      
      
     
     
      360
      
      
      
      
      
      
     
     
      Payé a Mrs. Horneca Fizeaux & ce. a Amstr. pour Essay de 1250 fusils
      
      273.
       9.
      6.
      
      
      
     
     
      Acceptation de Mrs. Franklin et Lee a une traitte de £100 str. par Vernon et Warren Boston du 2 fevr. 29 15/16
      
      2405.
      
      
      
      
      
     
     
      Payá a Mr. Arthur Lee sur reçu du 6 Juin
      
      2400.
      
      
      
      
      
     
     
      Traitte de Moylan de L’Orient du 3 Juin a 1 Jour
      
      48001.
      7.
      
      
      
      
     
     
      Mandat de Mrs. Lee et Adams du 29 May. ordre Coffyn
      
      2698.
      11.
      9.
      
      
      
     
     
      Mandat de Mr. Adams du 12 Juin ordre D. Hill
      
      663.
      5.
      
      
      
      
     
     
      Acceptation de Mr. Francklin a une traitte de Mr. Hancock de Philadelphie du 14 7bre. a 30 Jour de vue
      
      7613.
      
      
      
      
      
     
     
      Mandat de Mr. Adams du 11 Juin. ordre de la cour
      
      365.
      5.
      
      
      
      
     
     
      Mandat de Mrs. Francklin Lee et Adams du 16 Juin
      
      4800.
      
      
      
      
      
     
     
      Payé a Mr. Adams sur reçu du 16 Juin
      
      2400.
      
      
      
      
      
     
     
      Acceptations de Mr. Francklin aux traittes de Hy. Laurens de York Town a 30 Jours vue
      900.
      
      
      
      287
      }
      
      8841.
      
      
      
      
      
     
     
      900.
      
      
      
      287
      
      
      
      
      
      
     
     
      900.
      
      
      
      430
      
      
      
      
      
      
     
     
      900.
      
      
      
      430
      
      
      
      
      
      
     
     
      900.
      
      
      
      430
      
      
      
      
      
      
     
     
      900.
      
      
      
      573
      
      
      
      
      
      
     
     
      287.
      
      
      
      717
      
      
      
      
      
      
     
     
     
      Acceptation de Mr. Francklin a une traitte de J. Hancock du 14 7bre. a 30 Jours de vue
      
      6000.
      
      
      
      
      
     
     
      Traittes de Mrs. Franklin Lee et Adams du 19 May ordre Monthieu
      
      450000.
      
      
      
      
      
     
     
      Acceptations de Monsr. Franklin aux traittes de Hy. Laurens du 6 9bre. a 30 Jours de vue
      900.
      }
      
      1800.
      
      
      
      
      
     
     
      
      
      
      
      
      
      
      900.
      
      
      
      
      
      
     
     
      Acceptation de Monsr. Francklin a une traitte de Hy. Laurens du14 9bre. a 30 Jours de vue
      
      2217.
      
      
      
      
      
     
     
      Acceptations de Mr. Francklin aux traittes de Hy. Laurens a 30 Jours dev ue
      
      7160.
      10.
      
      
      
      
     
     
      Traitte de Mr. Williams du 27 Mars a 15 Jours de date
      
      3020.
      1.
      
      
      
      
      
      
      
     
     
      traitte du dit du 1er. Avril
      1800.
      }
      
      
      7000.
      
      
      
      
      
      
      
      
     
     
      
      
      
      1600.
      
      
      
      
      
      
      
      
      
      
     
     
      
      
      
      1400.
      
      
      
      
      
      
      
      
      
      
     
     
      
      
      
      1200.
      
      
      
      
      
      
      
      
      
      
     
     
      
      
      
      1000.
      
      
      
      
      
      
      
      
      
      
     
     
      idem du 4 Avril
      10000.
      
      
      
      
      
      
      
      
     
     
      idem 6 do.
      1000.
      }
      
      
      4000.
      
      
      
      
      
      
      
      
     
     
      900.
      
      
      
      
      
      
      
      
      
      
     
     
    850.
      
      
      
      
      
      
      
      
      
      
     
     
     750.
      
      
      
      
      
      
      
      
      
      
     
     
      500.
      
      
      
      
      
      
      
      
      
      
     
     
      idem 4 do.
      4500.
      
      
      
      
      
      
      
      
     
     
      idem 27 Mars
      1728.
      5.
      }
      
      3231.
      17.
      
      
      
      
      
      
      
     
     
      951.
      12.
      
      
      
      
      
      
      
      
     
     
     552.
      
      
      
      
      
      
      
      
      
     
     
      idem 1 Avril
      1200.
      3.
      }
      
      2702.
      3.
      
      
      
      
      
      
      
     
     
      1500.
      
      
      
      
      
      
      
      
      
     
     
      idem 15 do.
      959.
      1.
      
      
      
      
      
      
      
     
     
      idem 1er. Avril.
      2000.
      
      
      
      
      
      
      
      
     
     
     
      idem 16 do.
      1049.
      
      
      
      
      
      
      
      
     
     
      idem 4 May
      1801.
      11.
      6.
      
      
      
      
      
      
     
     
      idem 5 May
      3000.
      
      
      
      
      
      
      
      
     
     
      idem 16 Avril
      1582.
      2.
      6
      }
      3640.
      6.
      
      
      
      
      
      
      
     
     
      2058.
      3.
      6
      
      
      
      
      
      
      
     
     
      idem du 26 Avril a Uso
      807.
      8.
      
      
      
      
      
      
      
     
     
      idem 28 Mars
      719.
      4.
      6
      }
      4019.
      4.
      6
      
      
      
      
      
      
     
     
      1000.
      
      
      
      
      
      
      
      
     
     
      1100.
      
      
      
      
      
      
      
      
     
     
      1200.
      
      
      
      
      
      
      
      
     
     
      idem du 23 May a 3 Jour
      1208.
      10.
      
      }
      5208.
      10.
      
      
      
      
      
      
      
     
     
      4000.
      
      
      
      
      
      
      
      
     
     
      idem 23 May
      1800.
      
      
      
      
      
      
      
      
     
     
      idem 30 May a 3 Jours date
      2100.
      
      
      
      
      
      
      
      
     
     
      idem. 2 Juin a 1 Jour
      2500.
      }
      
      
      2945.
      
      
      
      
      
      
      
      
     
     
      445.
      
      
      
      
      
      
      
      
      
      
     
     
      idem. 8 Avril
      357.
      9.
      
      
      
      
      
      
      
     
     
      idem
      {
      du 16 Avril
      1000.
      
      }
      
      2474.
      19
      
      
      
      
      
      
      
     
     
      du 22 Avril
      1474.
      19.
      
      
      
      
      
      
      
      
     
     
      Son Mandat du 18 Juin
      4500.
      
      
      
      
      
      
      
      
     
     
      ses traittes. du 22 Avril au 14 Juin
      {
      1100.
      
      
      
      
      
      
      
      
     
     
      1200.
      
      
      
      
      
      
      
      
     
     
      idem 16 Juin a 3 Jours
      3200.
      
      
      
      
      
      
      
      
     
     
      idem 9 Avril au 23 Juin
      256.
      16.
      
      
      
      
      
      
      
     
     
      idem, 16 do.... do.
      6033.
      12.
      
      
      
      
      
      
      
     
     
      idem 6 May a Uso
      2000.
      
      
      }
      9314.
      1.
      3
      
      
      
      
      
      
     
     
      2500.
      
      
      
      
      
      
      
      
     
     
      3000.
      
      
      
      
      
      
      
      
     
     
      1814.
      1.
      3
      
      
      
      
      
      
     
     
     
      idem 28 dit a Uso
      2769.
      2.
      10
      
      
      
      
      
      
     
     
      idem 29 Avril a 2 Uso
      1800.
      }
      
      
      4000.
      
      
      
      
      
      
      
      
     
     
      2200.
      
      
      
      
      
      
      
      
      
      
     
     
      sa traitte du 5 May a 3 Uso
      1301.
      17.
      9
      
      
      
      
      
      
     
     
      idem 4 Juin a Uso
      1944.
      12.
      
      }
      3028.
      12.
      4
      
      
      
      
      
      
     
     
      1084.
       .
      4
      
      
      
      
      
      
     
     
      idem du 8 May a 2 Uso
      1212.
      12.
      
      
      
      
      
      
      
     
     
      idem 9 Avril a 3 Uso
      1710.
      
      
      
      
      
      
      
      
     
     
      idem. do. a 3 Uso
      529.
      16.
      
      
      
      
      
      
      
     
     
      idem du 23 Juin au 3 Juillet
      {
      1100.
      
      
      
      
      
      
      
      
     
     
  1200.
      
      
      
      
      
      
      
      
     
     
      1300.
      
      
      
      
      
      
      
      
     
     
      idem du 9 Avril au 17 dit
      671.
      10.
      
      
      
      
      
      
      
     
     
      idem 8 Avril a 4 Usances
      1970.
      12.
      
      
      
      
      
      
      
     
     
      idem. 9 do....4 do
      {
      896.
      6.
      
      
      
      
      
      
      
     
     
     369.
      18.
      
      
      
      
      
      
      
     
     
      
      
      
      
      
      
      
      
      
      
      114281.
      14.
      11
      
      
      
     
     
      Mandat de Mrs. Francklin Lee et Adams du 16 Juin
      360.
      
      
      
      
      
     
     
      Reçu
      
      
      
      750000
      
      
     
     
      Reçu de Mr. Haywood
      
      
      
      4800.
      
      
     
     
      Commission sur £893063.3.3 a 1/2p%
      4465.
      6.
      9
      
      
      
     
     
      Ports de Lettres, Paquets. et autres fraix
      561.
      16.
      
      
      
      
     
     
      Pour Solde il me revient a compte nouveau
      
      
      
      
      
      697434.
      4.
      
     
     
      
      
      
      
      
      
      
      
      Livres 1452234.
      4.
      
      1452234.
      4.
      
     
    
   
      Ainsi arreté double sauf Erreurs ou Ommissions
      Paris le 30 Juin 1778.
      Grand
     
     